327 F.2d 1001
Howard JAMISON, Administrator of the Estate of RichardLyons, Deceased, Appellant,v.KOLARIK, INC., a corporation, Trimble Co., a corporation andRobert S. Kerr, an individual, trading and doing business asRobert S. Kerr Construction Company, Defendants andThird-Party Plaintiffs, v. GEORGE H. SOFFEL CO., Inc., andGeorge Frank, Third-Party Defendants.Anna SCHEIBELHUT, Administratrix of the Estate of Patrick J.Connolly, Deceased, Appellant,v.KOLARIK, INC., a corporation, Trimble Co., a corporation andRobert S. Kerr, an individual, trading and doing business asRobert S. Kerr Construction Company, Defendants andThird-Party Plaintiffs, v. GEORGE H. SOFFEL CO., Inc., andGeorge Frank, Third-Party Defendants.
Nos. 14500, 14501.
United States Court of Appeals Third Circuit.
Argued Dec. 12, 1963.Decided Feb. 26, 1964.

James E. McLaughlin, Pittsburgh, Pa.  (Dennis C. Harrington, Paul Laughlin, McArdle, Harrington & McLaughlin, Pittsburgh, Pa., on the brief), for appellants.
William C. Walker, Pittsburgh, Pa.  (Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit judges.
PER CURIAM.


1
An examination of the original appendix and of the supplemental appendices filed by the parties by direction of the court and consideration of the briefs of the parties and of their arguments demonstrate no reversible error in the proceedings below.  See and compare Spinozzi v. E. J. Lavino, 243 F.2d 80, 83 (3 Cir. 1957), and Quinones v. Township of Upper Moreland, 293 F.2d 237 (3 Cir. 1961).  Cf. Meehan v. Gulf Oil Corporation 312 F.2d 737 (3 Cir. 1963), and Atlantic & Pacific Stores, Inc. v. Pitts, 283 F.2d 756 (4 Cir. 1960).


2
Consequently the judgments appealed from will be affirmed.